UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 13, 2015 Viggle Inc. (Exact name of Registrant as specified in its charter) Delaware 01-13803 33-0637631 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 902 Broadway, 11th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 231-0092 (Registrant’s telephone number including area code) N/A (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Asset Purchase Agreement On December 13, 2015, Viggle Inc., a Delaware corporation (“Viggle”), entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”) with Perk.com, Inc., an Ontario corporation (“Perk”). Perk’s shares are currently traded on the Toronto Stock Exchange.In connection with the Asset Purchase Agreement, Viggle will sell to Perk the assets of the Viggle business, including Viggle’s application (the “Transaction”).Viggle will retain its interest in DraftDay Gaming Group, Inc., Wetpaint.com, Inc., Choose Digital, Inc. and the assets relating to its MyGuy game. As consideration for the assets to be sold, Viggle will receive the following consideration: ● 1,500,000 shares of Perk common stock (the “Initial Perk Shares”); ● 2,000,000 Perk Shares if Perk’s total revenues exceed USD $130.0 million for the year ended December 31, 2016 or December 31, 2017 (the “Earn-Out”); ●
